Citation Nr: 1740201	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-00 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Timothy R. Smith, Attorney


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. Subsequently, the appeal was transferred to the Houston, Texas RO.  

The Board remanded this claim in June 2015.  The claim has since returned for further appellate consideration.


FINDING OF FACT

The Veteran's left knee disability is not related to service.  


CONCLUSION OF LAW

The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is seeking service connection for the medial meniscus tear in his left knee.  See August 2013 VA examination.  He asserts his disability is related to a December 1981 in-service injury. 

The Board finds service connection is not warranted because the record shows he tore his left meniscus after service.  Although the Veteran can satisfy the first element - a current disability, and the second element -an in-service incurrence, he cannot satisfy the nexus between his in-service incurrence and current disability.  

Service treatment records (STRs) show an injury in December 1981 causing a contusion but his x-rays were within normal limits.  There were two additional entries in 1982 about left knee pain and tenderness.  See January 1982 and April 1982 STRs.  However, post-service, in May 1984, the Veteran hurt his left knee falling off a balcony.  An arthrogram showed vertical tear in the posterior portion of the medial meniscus and left knee effusion.  See May 1984 treatment records.  

In August 2011, Dr. R.L.J. submitted an opinion that the Veteran's in-service injury was as likely as not related to his current left knee disability.  However, this opinion was not accompanied by an explanation.  Rather, it contained check marks answering yes or no.  

In August 2013, a VA examiner determined that the Veteran's left knee disability was less likely than not related to service.  Although the Veteran had a minor strain in service in December 1981, his exam and x-rays were normal.  The record shows he fell in May 1984, after service.  The Veteran had swelling and positive physical findings of acute tear of the meniscus and internal derangement.  An arthrogram showed an acute tear of the medial meniscus and the in-service examinations did not indicate internal derangement.  In addition, the examiner noted that it was not until the 1984 worker's compensation injury (post-service) that he had positive findings and surgery.  Therefore, the examiner found that the current knee issues are due to the 1984 injury and not the in-service sprain.   

In a July 2015 addendum, the August 2013 examiner clarified his opinion that the Veteran's current disability did not exist prior to the May 1984 injury.  First, the examiner noted that the STRs showed the Veteran had edema in December 1981 but did not have effusion, which would indicate internal derangement.  He noted that there was no indication in service for the mechanics for internal derangement and there were no physical findings consistent with internal derangement.  In contrast, the 1984 records showed effusion.  Moreover, the May 1984 arthrogram was positive and he had a positive physical findings of effusion and a limited range of motion, which is what you generally see in internal derangement.  Thus, the examiner opined that all the indications suggest that his left knee internal derangement happened in 1984, post-service.  

In considering Dr. R.L.J.'s opinion, the Board affords it less weight because it provides no explanation for its conclusion.  However, the Board finds the August 2013 and July 2015 medical opinions, as a whole, highly probative, as the examiner had the benefit of reviewing the Veteran's entire claims file, which includes the Veteran's available STRs, post-service medical evidence, his medical history, and lay statements.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  In addition, the examiner's opinion relied on sufficient facts and provided rationale and sound reasoning for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For these reasons, the Board concludes that the evidence weighs against the existence of a nexus between the Veteran's meniscus tear and any injury or disease during his service.

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds the evidence in this case does not reach the level of equipoise.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

Rather, the preponderance of the evidence is against finding that his current left knee disability is related to service.  38 C.F.R. §§ 3.303, 3.385.  For these reasons, the benefit-of-the doubt standard of proof does not apply and service connection for a meniscus tear must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Service connection for a left knee disability is denied.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


